Citation Nr: 1705441	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was provided with a hearing before the undersigned Veterans Law Judge via live video teleconference on November 2016.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The Veteran submitted additional medical evidence that was accompanied by a waiver in December 2016.  The evidence has been associated with the claims file and reviewed accordingly.


FINDING OF FACT

1.  The Veteran has not provided a consistent, credible history of the onset of tinnitus.  

2.  Tinnitus was not present in service or for many years thereafter.  

3.  VA examiners have attributed the Veteran's tinnitus to hearing loss for which he is not service connected.  


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Notice of the information and evidence necessary to substantiate the Veteran's claim was provided in a January 2011 letter.  The identified relevant evidence indicated to be available has been obtained, and the Veteran was examined for VA purposes in connection with this claim and relevant medical opinions were obtained.  In these circumstances, VA has met its duty to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issue decided herein to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claim for entitlement to service connection of tinnitus, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends he developed tinnitus due to noise exposure in service.  

The Veteran's service treatment records (STR) do not reveal any complaints or findings of tinnitus.  When examined in connection with his service discharge there were no ear abnormalities noted on clinical evaluation, and the whispered voice test revealed normal findings.  These records do show, however, the Veteran was a truck driver in an artillery unit, and may be taken to have been exposed to the noises associated with those duties.  He likewise worked in construction and as a truck driver for many years after service, and may be taken to have been exposed to the noises associated with those duties.  

The record indicates the Veteran first reported to a VA examiner (in June 2011) that his tinnitus had its onset "at least 10-12 years ago." The examiner understood this to mean decades after separation from service.  The veteran was diagnosed to have tinnitus at this examination, as well as bilateral sensorineural hearing loss. 

As to the cause of the tinnitus, the examiner considered it to be a symptom associated with the hearing loss.  (Notably the Veteran is not service connected for hearing loss.)  The examiner, however, also discussed other potential causes and these included noise exposure in service, aging, occupational noise exposure, nicotine use, use of potentially ototoxic mediation, diabetes, high blood pressure and caffeine.  Citing medical literature, the examiner noted that if documentation of the existence of hearing loss or tinnitus at discharge from military is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life is the result of noise exposure during prior military service.  Likewise, (again citing medical literature) he noted that only seldom does noise cause a permanent tinnitus without also causing hearing loss.  

As for documentation of hearing loss in service, it was noted that the whispered voice test is not sensitive to high frequency hearing loss, which is the type most commonly caused by noise exposure, and therefore, the examiner noted it could not be used to determine if hearing loss was present in service.  Evidently, this would have permitted a more definitive judgement about the cause of tinnitus.  Therefore, he concluded that on this record it would be speculative to allocate a portion of the Veteran's current tinnitus to each of the various potential etiologies, and as such, he was unable to determine to a reasonable degree of medical certainty, the cause of the Veteran's tinnitus.  

The Veteran was again examined for VA purposes in November 2015.  At that time, he reported the onset of tinnitus "Long years ago after military, they ring and ring all the time."  As with the 2011 examiner, this examiner indicated the tinnitus was a symptom associated with the Veteran's hearing loss.  

In December 2016, another VA audiologist wrote a statement on behalf of the Veteran, concluding that based on the Veteran's reported history of noise exposure in service, the type and configuration of hearing loss the Veteran currently has, and the lack of contradictory evidence in the service medical records, the Veteran's hearing loss and tinnitus are at least as likely as not caused by or a result of military noise exposure.  

At the hearing before the undersigned, the Veteran testified that he has had tinnitus since he was 18 or 19 years old, and that while the post service records were not available, he was treated after service for ear infection, ringing in the ears and ruptured ear drums.  

In the Board's view, the greater weight of the evidence is against the Veteran's claim.  

First, the Veteran has not been consistent as to when he first experienced tinnitus.  He communicated to the 2011 examiner it began decades after service, yet 5 years later, he testified he had it since age 18 or 19.  He was even more imprecise at the 2015 examination, stating its onset was "long years ago after military..."  Although this is a diagnosis or condition he is competent to make or to report, given the inconsistency, the Board does not find him credible with regard to when the condition began.  Because his testimony on this point is not credible, the earliest evidence of tinnitus is 2011, more than 50 years after service.  Although certainly not conclusive evidence against the claim, it is suggests a tenuous link with service.   

With respect to the findings that the tinnitus is secondary to hearing loss, because the Veteran is not service connected for hearing loss, this medical finding does not support the claim.  Notably, this claim is not one for service connection for hearing loss, and as hearing loss and tinnitus are unique, (tinnitus being a sound in the ear, and hearing loss being diminished hearing acuity), it does not appear the one should contemplate the other.  Indeed, at the November 2016 hearing, it was indicated a separate claim was to be made at the regional office for service connection for hearing loss.  

Regarding the December 2016 statement, the Board does not find it persuasive because the in-service noise exposure history it found to be the cause of tinnitus did not contemplate the decades long history of post service noise exposure the Veteran had in the construction and trucking industry.  Likewise, it did not consider  the multiple other causes for tinnitus apart from in-service noise exposure that had been identified in the 2011 examination report.   

The 2011 examiner, like the 2015 examiner evidently believed the Veteran's tinnitus was a symptom of his non-service connected hearing.  As noted above, that conclusion does not support the claim because service connection is not in effect for hearing loss.  At the same time, the 2011 examiner also indicated he could not definitively identify the etiology of the Veteran's tinnitus, and he cited multiple other causes, with in-service noise exposure being the only one that could support an award of service connection.  The issue before the Board is not to definitively establish the cause of the Veteran's tinnitus, but simply to ascertain if there is an equal balance of evidence that it was incurred in service.  The examiner cited 7 other potential non-service related causes for tinnitus.  Those facts weigh against a finding that the one cause associated with service, noise exposure, was as likely as not the cause.  That adverse conclusion is reinforced by the fact that the post service noise exposure was of such a lengthy duration (decades) compared to the relatively brief noise exposure as could have occurred during service (25 months).  

For the foregoing reasons, it is the Board's conclusion the greater weight of the evidence in this case is against the Veteran's claim for service connection for tinnitus.  The appeal is denied.  





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


